 


109 HR 2418 IH: IP-Enabled Voice Communications and Public Safety Act of 2005
U.S. House of Representatives
2005-05-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 2418 
IN THE HOUSE OF REPRESENTATIVES 
 
May 18, 2005 
Mr. Gordon (for himself, Mr. Shimkus, and Ms. Eshoo) introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To promote and enhance public safety and to encourage the rapid deployment of IP-enabled voice services. 
 
 
1.Short titleThis Act may be cited as the IP-Enabled Voice Communications and Public Safety Act of 2005. 
2.Emergency Service 
(a)911 and E–911 servicesNotwithstanding section 2(b) or any other provision of the Communications Act of 1934, the Commission shall prescribe regulations to establish a set of requirements or obligations on providers of IP-enabled voice service to ensure that 911 and E–911 services are available to customers to IP-enabled voice service. Such regulations shall include an appropriate transition period by which to comply with such requirements or obligations and take into consideration available industry technological and operational standards, including network security. 
(b)Non-discriminatory access to capabilitiesEach entity with ownership or control of the necessary emergency services infrastructure shall provide any requesting IP-enabled voice service provider with nondiscriminatory access to their equipment, network, databases, interfaces and any other related capabilities necessary for the delivery and completion of 911 and E911 calls and information related to such 911 or E911 calls. Such access shall be consistent with industry standards established by the National Emergency Number Association or other applicable industry standards organizations. Such entity shall provide access to the infrastructure at just and reasonable, nondiscriminatory rates, terms and conditions. The telecommunications carrier or other entity shall provide such access to the infrastructure on a stand-alone basis. 
(c)State authorityNothing in this Act, the Communications Act of 1934, or any Commission regulation or order shall prevent the imposition on or collection from a provider of voice services, including IP-enabled voice services, of any fee or charge specifically designated or presented as dedicated by a State, political subdivision thereof, or Indian tribe on an equitable, and non-discriminatory basis for the support of 911 and E–911 services if no portion of the revenue derived from such fee or charge is obligated or expended for any purpose other than support of 911 and E–911 services or enhancements of such services.  
(d)StandardThe Commission may establish regulations imposing requirements or obligations on providers of voice services, entities with ownership or control of emergency services infrastructure under subsections (a) and (b) only to the extent that the Commission determines such regulations are technologically and operationally feasible. 
(e)Customer noticePrior to the compliance with the rules as required by subsection (a), a provider of an IP-enabled voice service that is not capable of providing 911 and E–911 services shall provide a clear and conspicuous notice of the unavailability of such services to each customer at the time of entering into a contract for such service with that customer. 
(f)Voice service provider responsibilityAn IP-enabled voice service provider shall have the sole responsibility for the proper design, operation, and function of the 911 and E911 access capabilities offered to the provider’s customers. 
(g)Parity of protection for provision or use of IP-enabled voice service 
(1)Provider parityIf a provider of an IP-enabled voice service offers 911 or E–911 services in compliance with the rules required by subsection (a), that provider, its officers, directors, employees, vendors, and agents, shall have immunity or other protection from liability of a scope and extent that is not less than the scope and extent of immunity or other protection from liability that any local exchange company, and its officers directors, employees, vendors, or agents, have under the applicable Federal and State law (whether through statute, judicial decision, tariffs filed by such local exchange company, or otherwise), including in connection with an act or omission involving the release of subscriber information related to the emergency calls or emergency services to a public safety answering point, emergency medical service provider, or emergency dispatch provider, public safety, fire service, or law enforcement official, or hospital emergency or trauma care facility. 
(2)User parityA person using an IP-enabled voice service that offers 911 or E–911 services pursuant to this subsection shall have immunity or other protection from liability of a scope and extent that is not less than the scope and extent of immunity or other protection from liability under applicable law in similar circumstances of a person using 911 or E–911 service that is not provided through an IP-enabled voice service. 
(3)PSAP parityIn matters related to IP-enabled 911 and E–911 communications, a PSAP, and its employees, vendors, agents, and authorizing government entity (if any) shall have immunity or other protection from liability of a scope and extent that is not less than the scope and extent of immunity or other protection from liability under applicable law accorded to such PSAP, employees, vendors, agents, and authorizing government entity, respective, in matters related to 911 or E–911 communications that are not provided via an IP-enabled voice service. 
(h)Delegation permittedThe Commission may, in the regulations prescribed under this section, provide for the delegation to State commissions of authority to implement and enforce the requirements of this section and the regulations thereunder. 
3.Migration to IP–Enabled Emergency NetworkSection 158 of the National Telecommunications and Information Administration Organization Act (as added by section 104 of the ENHANCE 911 Act of 2004) is amended— 
(1)by redesignating subsections (d) and (e) as subsections (e) and (f), respectively; and 
(2)by inserting after subsection (c) the following: 
 
(d) Migration plan required 
(1)National plan requiredNo more than 18 months after the date of the enactment of the ENHANCE 911 Act of 2004, the Office shall develop and report to Congress on a national plan for migrating to a national IP-enabled emergency network capable of receiving and responding to all citizen activated emergency communications. 
(2)Contents of planThe plan required by paragraph (1) shall— 
(A)outline the potential benefits of such a migration; 
(B)identify barriers that must be overcome and funding mechanisms to address those barriers; 
(C)include a proposed timetable, an outline of costs and potential savings; 
(D)provide specific legislative language, if necessary, for achieving the plan; and 
(E)provide recommendations on any legislative changes, including updating definitions, to facilitate a national IP-enabled emergency network. 
(3)ConsultationIn developing the plan required by paragraph (1), the Office shall consult with representatives of the public safety community, technology and telecommunications providers, and others it deems appropriate.. 
4.Definitions 
(a)In GeneralFor purposes of this Act: 
(1)911 and E–911 services 
(A)911The term 911 means a service that allows a user, by dialing the three-digit code 911, to call a public safety answering point operated by a State, local government, Indian tribe, or authorized entity.  
(B)E–911The term E–911 service means a 911 service that automatically delivers the 911 call to the appropriate public safety answering point, and provides automatic identification data, including the originating number of an emergency call, the physical location of the caller, and the capability for the public safety answering point to call the user back if the call is disconnected.  
(2)IP-enabled voice serviceThe term IP-enabled voice service means an IP-enabled service used for real-time 2-way or multidirectional voice communications offered to a customer that— 
(A)uses North American Numbering Plan administered telephone numbers, or successor protocol; and 
(B)has two-way interconnection or otherwise exchange traffic with the public switched telephone network. 
(3)CustomerThe term customer includes a consumer of goods or services whether for a fee, in exchange for an explicit benefit, or provided for free. 
(4)IP-enabled serviceThe term IP-enabled service means the use of software, hardware, or network equipment that enable an end user to send or receive a communication over the public Internet or a private network utilizing Internet protocol, or any successor protocol, in whole or part, to connect users— 
(A)regardless of whether the communication is voice, data, video, or other form; and 
(B)notwithstanding — 
(i)the underlying transmission technology used to transmit the communications;  
(ii)whether the packetizing and depacketizing of the communications occurs at the customer premise or network level; or  
(iii)the software, hardware, or network equipment used to connect users. 
(5)Public switched telephone networkThe term public switched telephone network means any switched common carrier service that is interconnected with the traditional local exchange or interexchange switched network. 
(6)PSAPThe term public safety answering point or PSAP means a facility that has been designated to receive 911 calls. 
(b)Common terminologyExcept as otherwise provided in subsection (a), terms used in this Act have the meanings provided under section 3 of the Communications Act of 1934. 
 
